Case 1:20-cv-00637-LLS Document 2 Filed 01/21/20

Page 1 of 10

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Niciainn Potoma

 

 

Write the-full name of each plaintiff. . (To be filled out by Clerk's Office)
--against- COMPLAINT.
(Prisoner)

Neus Vorie CH DeCerdiworet of
Cocectons,
Captam Ban Lots.

 

 

Write the full name @ of each defendant, If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

lpAOS: Sis OFFICE

. Do you want a jury trial?
Sus Yes [No

 

 

 

i

\\ Lane 22020 |i :

 

 
  

 

 

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account _
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.-

See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 5/6/16
Case 1:20-cv-00637-LLS Document 2 Filed 01/21/20 Page 2 of 10

I. LEGAL BASIS FOR CLAIM

State below the federal: legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) orina
“Bivens” action (against federal defendants).

a Violation of my federal constitutional rights

| Other:

 

IL PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

ican Quem _

First Name Middle Initial. Last Name

 

. State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit. ©

HOOF 3G Ek

Prisoner ID # (if you have previously been in another agency’s “custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

Pose MM. sme Center:

Current Place of Deténtion

RE (A_ Hazen Mces ;

Institutional Address:

unr _ East Elm hor st Ken) Wore. _Ueado
County, City : State Zip Code
Ill, PRISONER STATUS |

indicate below whether you are a a prisoner or other confined person:

Ee Pretrial detainee

CL) Civilly committed detainee .

LC] Immigration detainee —

[J Convicted and sentenced prisoner
oO Other:

 

Page 2
Case 1:20-cv-00637-LLS Document 2 Filed 01/21/20 Page 3 of 10

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.

. Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1: | Danwls : (4 42,
FirstName _ ‘Last Name Shield #

Caciaca

Current Job Title (or other identifying information)

AQ lo Hazen Street

 

 

 

 

 

 

 

 

 

 

 

Current Work Address
Bony Fast Eimnost Neo Pork 1340
County, City. . State , Zip Code
Defendant 2: . .
First Name Last Name Shield #
Current Job Title (or other identifying information) —
Current Work Address
County, City a State . ‘Zip Code
Defendant 3: -
. First Name . Last Name Shield #
Current Job Title (or other identifying information)
-Current Work Address
County, City , State - - Zip Code
Defendant 4: _
oo FirstName Last Name "Shield #

 

- Current Job Title (or other identifying information)

 

Current Work Address

 

County, City oe . State - Zip Code

. Page 3 |
Case 1:20-cv-00637-LLS Document 2 Filed 01/21/20 Page 4 of 10

V. STATEMENT OF CLAIM,

Place(s) of occurrence: WO ost AG. ACE A (@\

Date(s) of occurrence: nq pido, beeen + Oye IQ -. {ao a0
_ FACTS:. |

State here briefly the FACTS that support your case. Describe what happened, how you were »
harmed, and how each defendant was personally involved in-the alleged wrongful actions. Attach —
additional pages as necessary.

{ aceuect Ag Conitinas of a. Cuil Oreacin in —_
ANOS ing acéat (s\ Ot CMUSc , apecrCt calc AL Spoln ©
conctitions roclacto iio amet) Crom ceiling we pals
(COW) lian fecad moter, Cuctey CUO pee Qo, yoni
worst ac nalls | porn |anraing COoboer , Mate _
eds ected “this iS an ONAA IC “‘Oroloom, EL
AO aieuance. _Cagicin Daniels “ concts an
Oacenstitot ona 260 cla Fralcsing, Der Sone) rope chey
nots next_ in CRESS Oc acawst “no cles 1 no
Vomete narcWnosd. Hosa” paconstrenad pecans. |
1 ues, Searcuod ale OSiING =O dotlaroom awl On
ne procedure ick net cleo eho. Boss Mowe,

Sit woos calcd. mot ance uses Personad ecanerke
aecbred eam Crrcections. onckar Capiawn Qaniels
| Ordors. Tne Kirest coc of Qoao , empecty wert
| MISSING, (commissars orcl clst¥iun) aod ANG COprtcs Was -
Aick nwt ANonsc Sg coccech. ncsing OSs iqoment.
{ was celngoSed Several Ms grreuing Pad SOW
LSsoe..

Copies of apienanceis) “Geek ac Neved item et attadnock

Page 4
Case 1:20-cv-00637-LLS Document 2 Filed 01/21/20 Page 5 of 10 7

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
ifany, you required and received.

“Bruise on Let conc fon Gohl

“MuNOr Nbr joss ce. ho stress —fesen. tcrtostr ts signal)
Cocinmd (eft cars

 

 

 

VIL RELIEF

__ State briefly what money damages or other relief you want the court to order, -

Commissary cunt Qeanond property redo Con 4O
#806 wonsth, Ot ComMisscieey aick cloknine, MESO | dot .
Secured (ep C, C. ;

 

° Lean COMPAS THON Lor OyOries ard emetionr? clasts’.
Yoo pacMssnor coc 109 acarchhes [re Noose,
rock WES.

 

Page 5
CV S D t2 Filed 01/21/20_Page 6 of10
_CITY OF NEW YORK - DEPARTMENT OF CORRECTION

  
  
  

 

ea

 

 

 

 

   

 

 

 

 

y OFFICE OF CONSTITUENT AND GRIEVANCE SERVICE s.. ER TIOIRAA
al a INMATE. STATEMENT FORM _ _._L Ref: Dir. 3376R-A
i Book & Case#: a [vei :
84901 (e23 (0.0 ee
Housing Area: - - 7 Oi mn —
wn South Bg. mi ol 209 we Pst 2209 _
All aievanie must be submited within ten business ‘days’ after the: incident occurred, unless i'é a sexual abuse or |

| harass coe » The Inmate me the grievance Ooas atrealy prepare this statement, pon Collection ny the * Oo,

al

4 ieee , _ : — . . an oP
i ioe . _

| aait Barat ch. a Li naa Derimeice hn S |
Conection b. KCSONS0 “i reach tasted Of costety of Lol

jerd swell fren. vents. (iil ian. eal tnoder ‘dirty dager |
| sagt vomit industry s@oal 6 Ming Woler male body edor |
7 =Mtoc, pic loss. bebund LOC. ee

 

      
  

  

 

 

 

 

Aetion Requested by hmao [aD Date Tian PATS ees ates) -
ADs each _ in acolstocty Ak =the tow. :

 

 

| De you need the OCGS stato write the grievance for you? oo - - - ve f] No oO
Have you fed this grievance with & court or other ayency? |
. [ot youreque hasan tan Interpreter? -

 

 

 

 

~ FOR DOC OFFICE UBE ONLY eo,
0008 HUET PROVIDE: COPY OF Ts FORM TO-THE INMATE AS A RECORD OF RECEIPT. .

7 2 : rereeemnmumen naman ennieroonnren oe

 

 

 

 

Offices of Sonctivent ind Gilevances Services Sorat Signalure:

 

 

 
inane asew120.cv-00637-L)S_. Rocument 2 Filed 01/21/20. Page 7 of 10 .

 

 
  
 

_. CITY. OF. NEW YORK - - DEPARTMENT ¢ OF CORRECTION

fs OFFICE G CONST ITUENT AND GRIEVANCE SERVICES — ma
ie __INMATE STATEMENT Ft RM

 

  

aa Ret Dir. 376R-A

 

 

 

 

 
  

Inmate's Name: _. ‘[Book&Case# - TNYSID:#: = a

 

[etiam Ruicma oe SAOLGTS - ee teaodeqd
Facility: pa Housing ‘Area: Dale of Incident: — Date Submitted i

PES! N. Singer Racity 2% LAS eA ES BUQSI6 |

 

 

 

 

Ail: ‘grlevanices. must be submitted within: ten: business days after the incident occurred; unless tsa sexual abuse o1 or:
‘harassment allegation: The inmate filing the grievance must personally prepare this statement. Upon collection byt the Office -
‘of Constituent and Grievance Services (OCGS) staff, OCGS staff wil: time-stamp and. lesue it a ‘9 aflevance reference number." :
COS SET Sha oe Be th i ony of i form a apd of a. a oF ey

 

Cttevance: (, Qonmiissary a Persenal Propaty --siolen | “net Seoul

 

 

| saving, inkace Lc ehoosingg 009. USS: when. L Was “rehoosed

 

from. A SsolnA 40 Bulaing Q3 xdgs. Were cacked: CORON | 10s, |

 

escorted from. 2 South A, Asc aN. catlerettion : Wi ain vomate.

 

Sean Folks | cud OO Sere ny pepo wun ae sted ¢ Ce On 7} :

 

a

 

 

 

 

Action Requested by Inmate; Coomisea . a | 3 t Sapa calomel a coupaisstion
Be Commissary SS onch .peserol ropotty eplacest (reine 7

 

 

 

Deve apres tohave your itm eed forsee by OC tc yes go No =e . |

Do you need the OCGS staff to write the grievance for you? Se veg oOo NO tT. ' :

Have yo fled he eievance wh court or othe gency? a Co ves C1. 'N0 er a
Dr you rule te estan ton inrpreta - a a : - : ‘Yes oO. No ET a ee ws

 

 

. —— 2 _ FOR DOC OFFICE UBE ONLY» a |
2cas MusT PROVIDE A cory OF TH FORM ayo" THE INMATE As A Anecéno 0 oF REET. , a: |

THs FORM ig. nWvALID, UNLESS sions av THE INMATE AND GRIEVANCE COORDINATOR

 

 

me STAMP a

 

 

 

 

 
Case 1:20-cv-00637-LLS Document 2 Filed 01/21/20 Page 8 of 10

 
Case 1:20-cv-00637-LLS Document 2 Filed 01/21/20 Page 9 of 10

VII. PLAINTIFF'S CERTIFICATION AND WARNIN Gs”

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary -
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law .
or by a nonfrivolous argument to change existing law; (3) the factual contentioris have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a .

reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a aclaim, I may be denied in forma pauperis status in

future. cases.

also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a),.and that my case may be
_dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my:
failure to keep a current address on file with the Clerk's Office may result i in the dismissal of my

_ case.

Each Plaintiff must sign and date the complaint. Attach’ additional pages if necessary. If seeking. to -
proceed without prepayment of fees, each plaintiff must also ‘submit an IFP application.

 

 

Oulet Lars elo

 

 

Dated . . Bbikits Signature
MiKonm OT Coloma
First Name Middle Initial . ‘Last Name

-19 Loren Stree

Prison Address

| Ben. tast Elmburst_ _Neéusoric Wasto

County, City State * Zip Code

Date on which | am delivering this complaint to prison authorities for mailing: ©) (Af ABS

|

Page 6 |
 

Case 1:20-cv-00637-LLS Document 2 Filed 01/21/20 Page 10 of 10

THE CITY OF NEW YORK
DEPARTMENT OF CORRECTION
ROSE M. SINGER CENTER
19-19 HAZEN STREET
EAST ELMHURST, N.Y. 11370

    

 

Ontled States District coy) L
Soothorn Dstnchof NQ | AA
PO Peart Street poe

New Gere, NY (odt- Bia.

my :
3 Abo

 

Intake
ge ee

Rae ee ak erat ed che ppp yee dD Py dpeg flys] flee

%

 
